NATIONWIDE MUTUAL FUNDS Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Supplement dated June 25, 2012 to the Prospectus dated February 29, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective August 1, 2012, the following changes to the Prospectus will be implemented: 1. The list of purchasers for whom front-end sales charges on Class A shares are waived, under the heading “Waiver of Class A Sales Charges” on page 29 of the Prospectus, is revised by deleting the third bullet point and replacing it with the following: · any investor who purchases Class A shares of a Fund (the “New Fund”) directly from the Trust, the Distributor, or a broker-dealer that is affiliated with the Distributor with proceeds from sales of Institutional Service Class shares of another Nationwide Fund. 2. The list of investors who are eligible to purchase Institutional Class shares, under the heading “Institutional Class Shares” on page 31 of the Prospectus, is supplemented with the following: · current holders of Institutional Class shares of any Nationwide Fund. 3. The following modifies the information found on page 36 of the Prospectus under the heading “Exchanging Shares”: No minimum investment requirement shall apply to holders of Institutional Class shares seeking to exchange such shares for Institutional Class shares of another Fund where such Institutional Class shares had been designated as Class D shares at the close of business on July 31, 2012. 4. The Funds may, under circumstances they deem to be appropriate, accept cashier’s checks for the purchase of shares. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
